UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                  v.                              No. 01-4950
BRIAN KEITH MILLER,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
                James A. Beaty, Jr., District Judge.
                            (CR-00-382)

                       Submitted: April 18, 2002

                       Decided: April 29, 2002

   Before MOTZ, TRAXLER, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Louis C. Allen, III, Federal Public Defender, Eric D. Placke, Assistant
Federal Public Defender, Greensboro, North Carolina, for Appellant.
Anna Mills Wagoner, United States Attorney, Robert A. J. Lang,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.
2                      UNITED STATES v. MILLER
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Brian Keith Miller was convicted after a jury trial of being a felon
in possession of a firearm, in violation of 18 U.S.C.A. § 922(g)(1)
(West 2000). On appeal, he challenges the sufficiency of the evidence
supporting his conviction and the two-level enhancement imposed
under U.S. Sentencing Guidelines Manual § 2K2.1(b)(4) (2000) for
possession of a stolen firearm. We affirm.

   Miller first claims that there was insufficient evidence that he pos-
sessed a firearm. In reviewing the sufficiency of the evidence chal-
lenge on direct review, the relevant standard is whether the record
contains "substantial evidence, taking the view most favorable to the
Government, to support" the jury’s finding. Glasser v. United States,
315 U.S. 60, 80 (1942). Moreover, an appellate court’s reversal of a
conviction on grounds of insufficient evidence should be confined to
cases where the prosecution’s failure is clear. United States v. Jones,
735 F.2d 785, 791 (4th Cir. 1984).

   Here, Marilyn Kirk and Amanda Martin testified that Miller pos-
sessed a gun at a gas station and inside Kirk’s home. In addition, an
officer seized a loaded gun from under a rug in close proximity to
Miller. Undoubtedly, this testimony is sufficient to prove possession.
Miller is essentially arguing that the witnesses’ testimony was not
credible. However, this determination is within the province of the
jury, and we will not overturn it. See United States v. Beidler, 110
F.3d 1064, 1070 (4th Cir. 1997) (jury is sole judge of witness credi-
bility).

    Next, Miller asserts that the district court improperly increased his
sentence under USSG § 2K2.1(b)(4) because there was insufficient
proof that the firearm was stolen. However, the owner of the gun tes-
tified that it was indeed stolen. Again, Miller’s claim essentially chal-
                       UNITED STATES v. MILLER                         3
lenges the owner’s credibility. However, the district court’s decision
to credit this testimony was not clearly erroneous. See United States
v. Puckett, 61 F.3d 1092, 1095 (4th Cir. 1995) (noting that resolution
of factual dispute based on credibility of witnesses is not clearly erro-
neous).

  Thus, we affirm Miller’s conviction and sentence. We dispense
with oral argument, because the facts and legal contentions are ade-
quately presented in the material before the court and argument would
not aid the decisional process.

                                                            AFFIRMED